Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Status of Claims
Claims 1-18 are pending.  Claims 1-16 are presented for this examination.  Claims 17-18 are withdrawn.  Claim 1 is amended.
Status of Previous Rejections
All art rejections from previous office action 11/17/2021 are withdrawn in view of amendment of claim 1.
Two new ground of art rejection are made as follows:
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/15/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tanaka (US 4,824,491 published in 4/25/1989).
As for claim 1, it is noted instant claim is amended to require martensite upper limit as 70%.
Tanaka discloses a cold rolled strip of Cr stainless steel having duplex structure consisting essential of martensite and ferrite (Abstract and Claim 1 l).  Tanaka’s Table 9 (Col 17-18) Steel 12 having all elemental compositions within presently claimed ranges as illustrated in Table 1 below and Table 10 Example 21 (Col 19-20) which uses Steel 12 as steel material has amount of martensite at 69.5%.   Hence, Tanaka anticipated instant claim 1.
Table 1
Element
Applicant
(weight %)
Tanaka 
Table 9 Steel 12
Table 10 Ex 21 using Steel 12
WithIn
(weight %)
C
0.005-0.03
0.068
0.068
Si
0.05-1
0.55
0.55
Mn
0.05-1
0.25
0.25
P
<=0.04
0.016
0.016
                  S
<=0.03
0.006
0.006
            Al
0.001-0.15
            0.142
 0.142
                  Cr
10.8-14.4
12.65
12.65
Ni
0.01-0.25
0.12
0.12
N
0.005-0.06
0.026
0.026
Martensite
10-70
69.5
69.5



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka.
	As for claim 2, Tanaka’s broad range Cu up to 4%  (Claim 1) overlaps instant claim required Cu ranges.
	As for claims 5-8, Tanaka discloses B is effective for improving the toughness of the product with <=0.005%. (Col 6 lines 33-37)
Hence, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Claims 3-4 and 9-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka in view of Ishii (US 20160289786).
As for claims 9-16, Tanaka does not expressly disclose presence of Sn or Sb.
Ishii discloses a similar stainless steel compositions and duplex structure as Tanaka.  Ishii expressly disclose inevitable impurities includes Sn 0.3% or less. (paragraph [0064])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to include inevitable impurities including Sn 0.3% or less as disclosed by Ishii, in the stainless steel sheet of Tanaka with expected success.
As for claims 3-4, Ishii discloses Ti <=0.1 (paragraph [0062]), V 0.005-0.1 (paragraph [0059]) and Nb 0.05-0.4% (paragraph [0060]). 
It is noted Ishii does not expressly disclose instant claims 3-4 required formula(1).
However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyakusu (US 5,624,504).
As for claim 1, Miyakusu discloses a duplex structure stainless steel comprising 20-95% martensite and the balance being essentially of ferrite.  The steel has elemental compositions overlapping instant claimed ranges as illustrated in Table 2 below. (Abstract)
Table 2
Element
Applicant
(weight %)
Miyakusu 
Broad ranges
Overlap
(weight %)
C
0.005-0.03
<=0.1
0.005-0.03
Si
0.05-1
<=2
0.05-1
Mn
0.05-1
<=4
0.05-1
P
<=0.04
<=0.04
<=0.04
                  S
<=0.03
<=0.01
<=0.01
            Al
0.001-0.15
            <=0.2
0.001-0.15
                  Cr
10.8-14.4
10-20
10.8-14.4
Ni
0.01-0.25
<=4
0.01-0.25
N
0.005-0.06
<=0.12
0.005-0.06
Martensite
10-70
20-95
20-70


Hence, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
As for claim 2, Miyakusu discloses up to 4% Cu and up to 3% Mo. (Abstract)
As for claims 5-8, Miyakusu discloses B 0.005-0.03%,  up to 1 % Mg, up to 0.1% Ca and up to 0.2% REAM and up to 0.2% Y. (Abstract).
Claims 3-4 and 9-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyakusu in view of Ishii (US 20160289786).
As for claims 3-4 and 9-16, Ishii discloses instant claims would have been obvious for the same reason set forth in the rejection of claims 3-4 and 9-16 above.
Response to Argument
In response to applicant’s argument on 01/14/2022 that neither cited art from previous office action discloses martensite 10-70% as required by amended claim 1, argument is moot since all cited art from previous office action are withdrawn in view of amendment of claim 1.
In response to applicant’s argument on 01/14/2022 that applicant’s evidence of record establishing the impact of the value of formula (1) on the resulting properties such as martensite content hence a prima facie case of obviousness cannot be maintained, argument is not persuasive since newly cited art Tanaka is a 102 anticipatory rejection, not 103 obviousness rejection.  Hence, applicant’s evidence of record cannot overcome 102 anticipatory art rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733